UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
IN RE: §
§
Donna Shute Provencher, §
§ Case No. 19-50339-CAG
Debtor § Chapter 7
§

Response to Motion of Joseph Mazzara to Lift the Automatic Stay to Allow
Lawsuit to Proceed [Doc. No. 10]

TO THE HONORABLE CRAIG A. GARGOTTA, UNITED STATES BANKRUPTCY JUDGE:
COMES NOW John Patrick Lowe, the Trustee in this case, makes and files this Response
to Motion of Joseph Mazzara to Lift the Automatic Stay to Allow Lawsuit to Proceed [Doc. No.
10):
1.
The Trustee is without information or knowledge necessary to form a belief as to the truth
of the allegations in paragraph 1 of the motion and therefore denies those allegations.
2.
The Trustee is without information or knowledge necessary to form a belief as to the truth

of the allegations in paragraph 2 of the motion and therefore denies those allegations.

3.
The Trustee is without information or knowledge necessary to form a belief as to the truth
of the allegation regarding the trial date of the state court litigation. But he admits the remaining

allegations in paragraph 3.
4.
The allegations in paragraph 4 of the motion are admitted.
5.

The allegations in paragraph 5 of the motion are denied.

6.
There are no factual allegations in paragraph 6 of the motion for admission or denial. And

the Trustee denies that cause exists to terminate the automatic stay as to the bankruptcy estate.

7.

There are no factual allegations in paragraph 7 of the motion for admission or denial.
8.

There are no factual allegations in paragraph 8 of the motion for admission or denial.
9.

There are no factual allegations in paragraph 9 of the motion for admission or denial.
10.

There are no factual allegations in paragraph 10 of the motion for admission or denial.
11.

The allegations in paragraph 11 of the motion are denied. To be specific, liquidation of
the movant's claims isn't necessary for estate purposes. And liquidation of the movant’s claims is
prejudicial to the estate and meaningless to Movant, as to the estate. There appear to be no assets
in the estate for administration by the Trustee. The Trustee filed a no asset report after the
conclusion of the meeting of creditors. There appears to be no asset which might be administered
or liquidated in order to raise money for distributions to allowed creditor claims. So while the

2
liquidation of the movant's claims might be necessary for his non-dischargeability complaint,
liquidation of those claims isn't necessary for estate purposes. The trustee has no means to engage
counsel to defend the state court litigation. What if the stay were terminated and movant were to
obtain a quite large state court judgment and then an undisclosed asset were to come to light?
Then movant's quite large judgment would be entitled to a distribution from the proceeds of the
liquidation of the newly discovered asset. Termination of the stay as to the estate would be
prejudicial to the estate and unnecessary to achieve Movant’s purposes.

The movant's interests can be resolved and the estate protected by terminating the stay
only with respect to the Debtor but leaving the stay intact with respect to the estate and any assets
of the estate.

12.
The allegations in paragraph 12 of the motion are denied.
13.

The allegations in paragraph 13 of the motion are denied. The Trustee objects to the relief
requested in paragraph 13 and requests that the motion be denied or that the motion be granted
only insofar as the termination of the stay as to the Debtor leaving the stay in place as to the
estate.

The Trustee Objects to the Motion and requests that the Court deny it,

SIGNED this 3\t day of May 2019.
  
 

tfully submitted,

 

John Patrick Lowe, Trustee
State Bar No. 12623700

2402 East Main Street

Uvalde, Texas 78801

(830) 407-5115

(830) 407-5117

Email: pat.lowe.law@gmail.com

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Trustee’s
Response to Motion of Joseph Mazzara to Lift the Automatic Stay to Allow Lawsuit to Proceed,
was served on the following parties by the CM/ECF system; by First Class mail, pos prepaid;

or by electronic mail within 2 days of the electronic filing of this Motion on this thé day of
May 2019.

Debtor: Attorney for Debtor:

Donna Shute Provencher Richard L. Ellison

426 Stone Creek Drive 500 Main St., Ste. J

Boerne, TX 78006 Kerrville, TX 78028-5379

Attorney for Joseph Mazzara:

William B. Kingman

Law Offices of William B. Kingman, P.C.
3511 Broadway

San Antonio, TX 78209

 

 

 

Patrick Lowe
